 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 459 
In the House of Representatives, U. S.,

September 14, 2009
 
RESOLUTION 
Expressing support for designation of National Safety Month. 
 
 
Whereas, after years of decline, the rate of unintentional injuries and deaths in the United States has reversed and has reached unacceptably high levels in recent years;  
Whereas deaths from motor vehicle collisions, poisonings from unintentional overdoses, and falls remain as the three leading causes of preventable death in the United States;  
Whereas the cost of unintentional injuries to people in the United States exceeds $684,400,000,000 each year and causes great suffering among individuals and their families;  
Whereas the cost of unintentional injuries to workers and their employers is $175,300,000,000 each year, including the value of 114,000,000 days of lost productivity;  
Whereas preventing unintentional injury and death requires the cooperation of all levels of government, the Nation’s employers, and the general public;  
Whereas the National Safety Council, founded in 1913, was congressionally chartered in 1953 to lead this Nation in injury prevention through safety and health education, training, and advocacy in the United States;  
Whereas the National Safety Council educates the workforce about policies, practices, and procedures leading to increased safety, protection, and health in business and industry, as well as in schools and colleges, on roads and highways, and in homes and communities;  
Whereas since the summer season is a time of increased rates of preventable injuries and death, it is an appropriate time to focus the attention of our workforce and community leaders on injury risks and preventions by celebrating June 2009 as National Safety Month; and  
Whereas the National Safety Council in 2009 as part of its public education about safety and health will provide this Nation a monthlong campaign in June: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the designation of National Safety Month;  
(2)recognizes the contributions of the National Safety Council and its ongoing commitment to raising awareness about the need for the implementation of safe practices in our schools and jobs; and  
(3)encourages citizens to observe the National Safety Month with appropriate ceremonies and educate themselves about the importance of implementing safe practices in our schools and on our jobs to prevent unintentional injury and death.  
 
Lorraine C. Miller,Clerk.
